DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1-3, 5-8, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2019/0342761 A1) in view of Lee et al (US 2019/0313236 A1) and further in view of Li et al (US 2018/0192471 A1).
	Regarding claims 1, 11 and 19, Yu teaches a system comprising one or more devices configured to: 
 	receive a message indicating that a network slice has been deployed in a network (see [0089], [0092], [00126] and [0127], “send a notification message to the UDM after the update of the first configured network slice selection assistance information is completed”), wherein the message includes information related to the network slice (see [0013] and [0026], “where the subscription modification notification message of the terminal device includes the subscribed network 
slice selection assistance information of the terminal device”, [0022], “a registration request message from the terminal device, where the registration request message 
includes the first configured network slice selection assistance information”); 
 	send the information to an application that provides services to User Equipment (UE) devices subscribed to the network (see Abstract, [0005], [0006], [0008], [0010], [0011], [0013] to [0015], [0017], [0019] to [0022], [0026], [0028], [0029], [0031], [0034], [0035], [0038], [0039], [0070] to [0075], [0078], [0079], [0081], [0083], [0087] to [0089], [0092], [0093], [0106], [0108], [0111], [0113] to [0115], [0117] to [0118], [0126] to [0130], [0132] to [0133], [0135] to [0138], [0140], [0142] to [0149], [0151] to [0164] and so on “sending…information”, “message is sent”); and 
 	initiate updates to UE route selection policies (URSPs) in the network based on the information (see [0192], “A terminal device registers with a first PLMN, and receives an updated UE route selection policy (URSP)”.  In order to “registers”, the terminal device must provide “information” or “based on the information”, also see [0029] and [0315]), 
 	allowing communications from UE devices to reach the network slice (see [0035], [0239] and [0322], “where the user equipment configuration update command includes the first configured network slice selection assistance information and the indication information”).  
 	Yu does not specifically disclose send a request to a Policy Control Function (PCF) to initiate updating UE route selection policies (URSPs) in the network based on the information.
 	Lee teaches send a request to a Policy Control Function (PCF) to initiate updating UE route selection policies (URSPs) in the network based on the information (see [0164], “Upon receiving the first request message, the AMF 103 may send a 
request (URSP update request) for the UE's latest NSSP information to the PCF 107 
through a second request message (804)”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Lee into the system of Yu in order to allow for application of such properties as network isolation, customization, and independent management and orchestration to mobile communication core network architecture by bundling network resources and network functions into a single independent slice depending on the service (see Lee, [0088]).
 	The combination of Yu and Lee not specifically disclose wherein the request includes identifiers for the UE devices, an identifier for the application, and a Single-Network Slice Selection Assistance Information (S-NSSAI) that identifies the network slice.
	Li teaches wherein the request includes identifiers for the UE devices, an identifier for the application, and a Single-Network Slice Selection Assistance Information (S-NSSAI) that identifies the network slice (see [0613], “The Request 
message may include parameters such as: Subscriber Permanent ID, DNN, application 
identifier, S-NSSAI, PDU Session ID, AMF ID, N1 SM information, User location information, and Access Technology Type”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Li into the system of Yu and Lee in order to provide systems and methods for PDU session management that enable application awareness and application-friendly Protocol Data Unit (PDU) session management (see Li, [0002]).
 	Regarding claims 2 and 12, the combination of Yu, Lee and Li further teaches wherein when the one or more devices send the request to initiate updating the URSPs, the one or more devices are configured to: send the request from a Network Exposure Function (NEF) to the PCF a to update the URSPs in the network (see Yu, [0029], [0192] and [0315], “updated UE route selection policy (URSP)”, and/or see Lee, [0164], “Upon receiving the first request message, the AMF 103 may send a request (URSP 
update request) for the UE's latest NSSP information to the PCF 107 through a second request message (804)”).  
 	Regarding claims 3 and 13, Yu further teaches the one or more devices are further configured to: send a request to Unified Data Repository (UDR) to store the information (see [0005], [0006], [0032], [0033], [0036], [0037], [0039], “store”, “information”).  
 	Regarding claims 5 and 15, Yu further teaches the message includes at least one of: an identifier for the application; a customer identifier (ID); a Single-Network Slice Selection Assistance Information (S-NSSAI) for the network slice; or a Network Service identifier (NSID) (see Abstract, [0005], [0009], [0012], [0018], [0027], [0030], [0060] and [0061], “S-NSSAI”, and/or see [0064], “user identifier”).  
 	Regarding claims 6 and 16, Yu further teaches the one or more devices are further configured to: send a message to a Business Support System (BSS) in the network when evaluating whether user profiles that are stored in a Unified Data Repository are permitted to be modified in accordance with the information (see Abstract, [0005], [0006], [0008], [0010], [0011], [0013] to [0015], [0017], [0019] to [0022], [0026], [0028], [0029], [0031], [0034], [0035], [0038], [0039], [0070] to [0075], [0078], [0079], [0081], [0083], [0087] to [0089], [0092], [0093], [0106], [0108], [0111], [0113] to [0115], [0117] to [0118], [0126] to [0130], [0132] to [0133], [0135] to [0138], [0140], [0142] to [0149], [0151] to [0164] and so on, “sending…information”, “message is sent”).  
 	Regarding claims 7 and 17, Yu further teaches the one or more devices are further configured to: receive a message from the application to provision selected UE devices with the network slice (see Abstract, [0008], [0013], [0014], [0019], [0020], [0022], [0026], [0035], [0088], [0089], [0092], [0093], [0108], [0126], [0127], [0135] to [0137], [0161], [0162], [0166] and so on, “message is sent”, “network slice”).  
 	Regarding claims 8 and 18, Yu further teaches the one or more devices are further configured to: receive, at a Network Slice Selection Function (NSSF), Single-Network Slice Selection Assistance Information (S-NSSAI) and a Network Service identifier (NSID) (see Abstract, [0005], [0009], [0012], [0018], [0027], [0030], [0060] and [0061], “S-NSSAI”).  
 	
4. 	Claims 4, 9, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2019/0342761 A1) in view of Lee et al (US 2019/0313236 A1) and further in view of Li et al (US 2018/0192471 A1) and Kim (US 2020/0267679 A1).
	Regarding claims 4 and 14, the combination of Yu, Lee and Li teaches message has been sent (see Yu, Abstract, [0008], [0014], [0015], [0019], [0020], [0022], [0026], [0070] to [0075], [0079], [0088], [0089] and so on, “message is sent”).  The combination of Yu, Lee and Li does not specifically disclose the message has been sent from a Network Slice Management Function (NSMF) or a Network Slice Subnet Management Function (NSSMF) that uses an Application Programming Interface (API) of a Network Exposure Function (NEF) in the network to send the information to the NEF. 
	Kim teaches the message has been sent from a Network Slice Management Function (NSMF) or a Network Slice Subnet Management Function (NSSMF) that uses an Application Programming Interface (API) of a Network Exposure Function (NEF) in the network to send the information to the NEF (see [0036] and [0072]). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim into the system of Yu, Lee and Li in order to allow the UE 100 to wake up and access the network at the scheduled communication time (see Kim, [0037]).
 	Regarding claims 9 and 20, the combination of Yu, Lee, Li and Kim further teaches the one or more devices are further configured to: publish, from a Network Exposure Function (NEF), the information to other NEFs in different network slices in the network (see Yu, Abstract, [0005], [0006], [0008], [0010], [0011], [0013] to [0017], [0019] to [0026], [0029], [0031] to [0039], [0060],  [0061], [0074], [0075] and so on, “information”, “network slice”, and/or see Kim, [003], [0026], [0034], [0035], [0036], [0058], [0071] and [0072], “NEF”).  
 	Regarding claim 10, the combination of Yu, Lee, Li and Kim further teaches the one or more devices are further configured to: route calls, from a Network Exposure Function (NEF), to other network NEFs at different network slices in the network (see Yu, Abstract, [0005], [0006], [0008], [0010], [0011], [0013] to [0017], [0019] to [0026], [0029], [0031] to [0039], [0060],  [0061], [0074], [0075] and so on, “information”, “network slice”, and/or see Kim, [003], [0026], [0034], [0035], [0036], [0058], [0071] and [0072], “NEF”).  

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642